      Case 1:20-cv-00189-JSR Document 53 Filed 06/02/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
CARNEGIE INSTITUTE OF WASHINGTON   :
et al.,                            :
                                   :
     Plaintiffs,                   :         20-cv-189 (JSR)
                                   :
          -v-                      :
                                   :
PURE GROWN DIAMONDS, INC. et al., :
                                   :
     Defendants.                   :
                                   :
-----------------------------------x

-----------------------------------x
CARNEGIE INSTITUTE OF WASHINGTON   :
et al.,                            :
                                   :
     Plaintiffs,                   :         20-cv-200 (JSR)
                                   :
          -v-                      :
                                   :         MEMORANDUM ORDER
FENIX DIAMONDS, LLC                :
                                   :
     Defendant.                    :
                                   :
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

     Defendants in the above-captioned consolidated actions move

to compel plaintiffs to produce discovery about the

manufacturing processes that they employ to produce synthetic

diamonds.1 Plaintiffs oppose the motion on the grounds of

relevance and confidentiality. For the following reasons, the


1 Motion of Defendants Pure Grown Diamonds, Inc. and IIa
Technologies Pte. Ltd., ECF No. 48 (May 27, 2020), No. 20-cv-189
(JSR); Motion of Defendant Fenix Diamonds LLC, ECF No. 45 (May
27, 2020), No. 20-cv-200 (JSR).

                                   1
         Case 1:20-cv-00189-JSR Document 53 Filed 06/02/20 Page 2 of 4



motion is denied, but without prejudice to renewal at a later

stage.

    Defendants first argue that plaintiffs have placed the

requested discovery at issue by seeking reasonable royalty

damages and injunctive relief. As to the reasonable royalty

calculation, defendants argue that information about plaintiffs’

manufacturing processes is relevant to four of the factors under

Georgia-Pacific Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116,

1120 (S.D.N.Y. 1970), including “[t]he established profitability

of the product made under the patent,” and “[t]he portion of the

realizable profit that should be credited to the invention as

distinguished from non-patented elements.” See also id. (factors

8 and 10). As to the plaintiff’s claim for an injunction,

defendants argue that whether plaintiffs practice the patented

methods is relevant to the irreparable harm analysis. See High

Tech Med. Instrumentation, Inc. v. New Image Indus., Inc., 49

F.3d 1551, 1556 (Fed. Cir. 1995).

    The Court is not persuaded by this rationale. Although the

question of whether plaintiffs manufacture diamonds using the

patented methods may be relevant to the appropriateness of

injunctive relief, the details of any such processes are not.

And plaintiffs would be entitled to reasonable royalty damages

for infringement of a valid patent, in the amount that a

“willing licensor and licensee would bargain for at hypothetical


                                      2
      Case 1:20-cv-00189-JSR Document 53 Filed 06/02/20 Page 3 of 4



negotiations,” whether plaintiffs practice that patent or not.

State Indus., Inc. v. Mor-Flo Indus., Inc., 883 F.2d 1573, 1580

(Fed. Cir. 1989); see 35 U.S.C. § 284. The details of

plaintiffs’ manufacturing processes are, at best, tangentially

relevant to any such calculation, and any relevance is

substantially outweighed by plaintiffs’ concern about revealing

trade secrets.

    Defendants further argue, however, that the requested

discovery is relevant to their ineligibility defenses, including

obviousness, and, most importantly, non-enablement. A defense of

non-enablement exists when a person of ordinary skill in the

art, having read the specification, still cannot practice the

invention without “undue experimentation.” Cephalon, Inc. v.

Watson Pharm., Inc., 707 F.3d 1330, 1336 (Fed. Cir. 2013).

Whether plaintiffs practice the patented methods, and whether

they were able to do so without a substantial period of

“experimentation,” is plainly relevant to this analysis.

    At this stage, however, there is a strong possibility that

defendants will be able to obtain the information they need to

evaluate the validity of this defense through Fed. R. Civ. P.

30(b)(6) depositions of plaintiffs’ witnesses, as well as

depositions of the inventors of the patents-in-suit. Indeed, in

at least one of the cases defendants cite for the proposition

that plaintiffs’ processes are relevant to the issue of


                                   3
         Case 1:20-cv-00189-JSR Document 53 Filed 06/02/20 Page 4 of 4



enablement, the court in fact relied on testimony from such

depositions. See Ormco Corp. v. Align Tech, 498 F.3d 1307, 1318-

19 (Fed. Cir. 2007). Defendants in both actions here have

proffered to the Court that they plan to take 30(b)(6)

depositions of both plaintiff entities, and plaintiffs indicate

in their briefing that they would not oppose a request to depose

the inventors of the patents-in-suit.

    Given the probability that defendants will succeed in

obtaining the requisite information through these less-

burdensome means, and given plaintiffs’ legitimate

confidentiality concerns, the Court finds that the requested

discovery is not, at this point, “proportional to the needs of

the case.” Fed. R. Civ. P. 26(b)(1); see also Crawford-El v.

Britton, 523 U.S. 574, 598 (1998). The motion is accordingly

denied. This denial is, however, without prejudice to renewal if

defendants’ depositions of plaintiffs and the inventors of the

patents-in-suit do not produce the expected information.

    SO ORDERED

Dated:       New York, NY                 _______________________
             June 2, 2020                 JED S. RAKOFF, U.S.D.J.




                                      4
